UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7606


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALVIN RHODES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:08-cr-00048-NKM-1)


Submitted:   February 16, 2012            Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin Rhodes, Appellant Pro Se. Nancy Spodick Healey, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alvin    Rhodes     appeals        the    district    court’s      order

denying his motion filed pursuant to 18 U.S.C. § 3582(c) (2006)

and the district court’s order denying reconsideration of that

motion.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     United States v. Rhodes, No. 3:08-cr-00048-NKM-

1 (W.D. Va. Oct. 20, 2011, Nov. 17, 2011).                    We dispense with

oral   argument    because     the    facts    and    legal     contentions    are

adequately    presented   in    the    materials       before    the   court   and

argument would not aid the decisional process.


                                                                        AFFIRMED




                                        2